DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ arguments filed on 3 December 2020 have been fully considered but they are moot in view of the new ground of rejection.
By the amendment filed 3 December 2020, claims 1, 5-7, 9, 12-15, 19, and 20 have been amended.
Claims 1-20 are now pending.
Claims 1-20 are rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Faccin et al (US Pub. 2019/0116551) in view of Yamada et al (US Pub. 2015/0201364).

Regarding claim 1, Faccin discloses a method comprising: 
determining, by an evolved packet data gateway, whether a user equipment (UE) is capable to connect to at least one of a standalone mobile core network and a non-standalone mobile core network (fig. 5, ePDG evolved Packet Data Gateway 510; para. 69, the UE 110 may provide an indication to the ePDG 510 that the wireless communications device is 5GC capable, so that the ePDG 510 performs PGW-C selection considering, in addition to the APN (access point name) provided by the wireless communications device, also the ability of the wireless communications device to connect to the 5GC 504); 
determining, by the evolved packet data gateway, whether the UE is subscribed to connect to at least one of the standalone mobile core network and the non-standalone mobile core network based on subscription information associated with the UE (fig. 5; para. 69, the UE 110 may provide an indication to the ePDG 510 that the wireless communications device is 5GC capable, so that the ePDG 510 performs PGW-C selection); 
obtaining, by the evolved packet data gateway from a domain name system (DNS) server, … a plurality of packet data network gateways that provide session connectivity for an access point name … (para. 69, the UE 110 may provide an indication to the ePDG 510 that the wireless communications device is 5GC capable, so that the ePDG 510 performs PGW-C selection considering, in addition to the APN (access point name) provided by the wireless communications device, also the ability of the wireless communications device to connect to the 5GC 504); and
selecting, by the evolved packet data gateway, a packet data network gateway of the plurality of packet data network gateways … to support a connection for the UE based on determining that the UE is capable and is subscribed to connect to at least one of the standalone mobile core network and the non-standalone mobile core network … (para. 69, indication from UE to ePDG that device is 5GC capable, so that the ePDG 510 performs PGW-C selection selecting PGW 506, 508).
Faccin does not specifically disclose:
obtaining … a list identifying a plurality of packet data network gateways that provide session connectivity for an access point name wherein each packet data network gateway identified in the list includes a service parameter indicating a network capability; and 
selecting … a packet data network gateway of the plurality of packet data network gateways in the list … and based on the service parameter for each of the plurality of packet data network gateways.

Thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to select a PDN gateway from a list received from the DNS  based on attribute information as taught by Yamada in the system of Faccin in order to select a PDN gateway for data communication.

Regarding claim 2, Faccin further discloses wherein determining, by the evolved packet data gateway, whether the UE is capable to connect to at least one of the standalone mobile core network and the non-standalone mobile core network further comprises: 
receiving, by the evolved packet data gateway, network capability information for the UE in an Internet Key Exchange version 2 (IKEv2) message, wherein the network capability information for the UE identifies whether the UE is capable to connect to at least one of the standalone mobile core network and the non-standalone mobile core network (para. 82, the UE may insert the 5G capability indicator into the payload; IKEv2 Identification Payload Response (IDr)). 

Regarding claim 3, Faccin further discloses wherein determining, by the evolved packet data gateway, whether the UE is subscribed to connect to at least one of the standalone mobile core network and the non-standalone mobile core network further comprises: 
performing authentication of the UE with an authentication server (para. 40, 57); and 


Regarding claim 4, Faccin further discloses wherein the subscription information for the UE is included in an attribute-value-pair that identifies whether the UE is subscribed to connect to at least one of the standalone mobile core network and the non-standalone mobile core network (fig. 6, element 604; para. 72). 

Regarding claim 5, Yamada in view of Faccin further discloses wherein the selecting further comprises: 
sending, by the evolved packet data gateway, a query to the DNS to determine packet data network gateways that provide session connectivity for the access point name (fig. 3, step S4 DNS request; para. 36, 58). Thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to send a DNS request and select a PDN gateway from a list received from the DNS  based on attribute information as taught by Yamada in the system of Faccin in order to select a PDN gateway for data communication.

Regarding claim 6, Faccin further discloses wherein the selecting further comprises: performing a comparison between the service parameter for each of the plurality of packet data network gateways and both of 1) whether the UE is capable to connect to and 2) whether the UE is subscribed to connect to at least one of the standalone mobile core network and the non-standalone mobile core network (para. 58, 69). 
It's further noted that Faccin discloses selecting the packet data network gateway to support the connection of the UE based on the comparison (para. 69).


a 5G standalone mobile core network capability; 
a 5G non-standalone mobile core network capability; 
a 5G standalone and a 5G non-standalone mobile core network capability; and 
no 5G standalone nor 5G non-standalone mobile core network capability (fig. 5; para. 69). 

Regarding claim 8, Faccin further discloses wherein based on a determination that the UE is capable and is subscribed to connect to both the standalone mobile core network and the non-standalone mobile core network, the selected packet data network gateway has at least one of the 5G standalone mobile core network capability and the 5G non-standalone mobile core network capability (fig. 5; para. 69). 

Claim 9 recites one or more non-transitory computer readable storage media encoded with instructions that, when executed by a processor, cause the processor to perform operations, comprising essentially the method of claim 1, and is thus similarly rejected. In particular Faccin discloses the claimed non-transitory computer readable storage media (fig. 5, eDPG; para.  65).

Claims 10-14 recite substantially identical subject matter as recited in claims 2-3 and 5-7, respectively, and are thus similarly rejected.
 
Regarding claim 15, discloses an evolved packet data gateway comprising: 
at least one memory element for storing data (fig. 5, eDPG; para. 65); and 
at least one processor for executing instructions associated with the data (fig. 5, eDPG; para. 65).
Claim 15 further recites wherein executing the instructions causes the evolved packet data gateway to perform operations substantially identical to the method of claim 1, and is thus rejected under the same rationale as recited in the rejection of claim 1.
 
Claims 16-20 recite substantially identical subject matter as recited in claims 2-6, respectively, and are thus similarly rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure (see form 892).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAT T PHUNG whose telephone number is (571)270-3126.  The examiner can normally be reached on M-F 9 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Luat Phung/
Primary Examiner, Art Unit 2468